Title: To Thomas Jefferson from Daniel Clark, 18 December 1806
From: Clark, Daniel
To: Jefferson, Thomas


                        
                            Washington 18 Decr. 1806
                        
                        Mr Clark has the Honor of sending to the President of the U.S. a few Maps and Plans of remarkable Places in
                            the Orleans Territory and adjoining Countries    should any of them be thought sufficiently interesting by the War
                            Department to be copied Mr Clark will spare them at any time for that purpose. Mr Clark likewise sends an Indian Axe
                            found on his Plantation in the County of Acadia which he takes the Liberty of offering to the President.
                    